UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7570



ALVIN JUSTIN “BUDDY” HUGGINS,

                                              Plaintiff - Appellant,

          versus


PATRICIA HAYNES MALONE,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-97-776-5-BO)


Submitted:   February 25, 1999             Decided:   March 9, 1999


Before HAMILTON, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alvin Justin Huggins, Appellant Pro Se. William Howard Moss, SMITH,
ANDERSON, BLOUNT, DORSETT, MITCHELL & JERNIGAN, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alvin Justin Huggins appeals the district court’s order award-

ing Patricia Malone summary judgment on his action alleging that

her failure to provide complete and accurate transcripts of his

trial and sentencing violated his rights under the Fifth, Sixth,

and Fourteenth Amendments to the United States Constitution.    We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we deny Huggins’ motion for

leave to file formal briefs and affirm on the reasoning of the dis-

trict court.   See Huggins v. Malone, No. CA-97-776-5-BO (E.D.N.C.

Aug. 25, 1998).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2